DETAILED ACTION
Claims 1-3 and 7-10 are pending in the Instant Application. 
Claims 1-3 and 7-10 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, United States Patent Application Publication No. 2008/0163380, in view of McClain et al. (“McClain”), United States Patent No. 6,772,214 .


As per claim 1, Liu discloses a web filtering system comprising: 
a first storage configured to store uniform resource locators (URLs) of websites and categories corresponding to the URLs ([0044] wherein a rating server is described that includes URLs and their ratings [0002] wherein ratings include categories like adult or news);
a lookup server comprising a first central processing unit (CPU) configured to, when accepting a request for determining a category corresponding to a designated URL as a request for server determination, send a result of the determination which is executed using the first storage, as a response to a requester of the server determination([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); a second storage configured to store periodically delivered records which are partial records extracted from all records stored in the first storage according to a criterion ([0039] wherein pre-populated URL data is stored in storage, where the user may not have accessed the URL yet, and [0044] from time to time (periodically), the system may fetch the pre-populated URLs according to a predetermined criteria, a low load, wherein [0043] describes only sites matching a user are pre-populated (partial records)); 
a cache storage configured to temporarily store result data which is transmitted from the lookup server as the response to the request for the server determination ([0042] wherein the cache stores past user requests and [0031] wherein older cached items or infrequent cache items are removed i.e. they are temporary); and 
a lookup client which is in communication with the lookup server, the lookup client comprising a second CPU configured to: 
when accepting a request for determining a category corresponding to a designated URL as a request for local determination, (i) attempt the determination by first using the cache storage, and when the category is determined using the cache storage, send the determined category as a response to a requester of the local determination ([0042] wherein if the URL is in the URL rating cache, a response is provided for the request), (ii) when the category cannot be determined using the cache storage, attempt the determination by using the second storage, and when the category is determined using the second storage, send the determined category as a response to Response to Office ActionPage 3 Serial Number: 16/051,673the requester of the local determination([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage)); and (iii) when the category still cannot be determined using the second storage, request the lookup server to execute the server determination while designating the URL, and send the category determined by the lookup server as a response to the requester of the local determination([0042] wherein the rating server can be used if there is a cache miss), and when an access request to a website is made by a user terminal, execute the local determination while designating a URL of the website and control whether to permit the access request or not according to the determined category corresponding to the designated URL([0005] wherein the user is either permitted or not permitted based on the category/rating), but does not disclose the criterion being predetermined on a delivery-data creation side. However, McClain teaches the criterion being predetermined on a delivery-data creation side ([Col 5, lines 57-67]-[Col 6, lines 1-10] wherein a cache is periodically updated with an updated list initiated by the vender i.e. the delivery-data creation side, where the vender determines what is new, i.e.  pre-determined criterion). 
Both Liu and McClain describe refreshing a cache of URLs with a category. One could use the method of the delivery-data creation side determining new updates in McClain with the cache in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining and storing URL data in a cache in Liu with the cache being refreshed by the criterion determined by the delivery-data creation side in McClain in order to always be up-to-date. 

As per claim 7, note the rejection of claim 1 where Liu and McClain are combined. The combination teaches the web filtering system according to claim 1. Liu further teaches a first delivery server configured to deliver data to be stored in the first storage ([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); and a second delivery server configured to deliver data to be stored in the second storage ([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage).





Claims 2, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of McClain in further view of Sinclair et al. (“Sinclair”), United States Patent Application No. 2006/0075072.

As per claim 2, note the rejection of claim 1 where Liu and McClain are combined. The combination teaches the web filtering system according to claim 1. Liu further discloses  and a first and second storage but does not disclose wherein the first storage and the second storage both store flags appended to the URLs of the websites, and in each of the flags, a value regarding the presence of another record having a URL associated with the URL of the website is stored.  However, Sinclair teaches flags appended to the URLs of the websites, and in each of the flags, a value regarding the presence of another record having a URL associated with the URL of the website is stored ([0085]-[0086] wherein a children flag associated with a URL shows that there is a child URL associated with that URL).
Both Liu and Sinclair describe a database of URLs with a category. One could add the flag from Sinclair to the URL storage in the first and second storage of Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the first and second storage for URLs in Liu with the flags in Sinclair in order to provide a level of confidence in the category assigned to a URL where a general category may be provided to an entire parent URL. 

 ([0044] wherein a rating server is describe that includes URLs and their ratings [0002] wherein ratings include categories like adult or news), which is a URL that at least forwardly matches the designated URL ([0002] wherein a match is described ), and a category corresponding to the match URL ([0002] wherein ratings include categories like adult or news, as the response to the request by the lookup client for the server determination ([0044] wherein a rating server is describe that includes URLs and their ratings), but does not disclose when a flag is appended to a URL used as a basis for determining the category corresponding to the designated URL and a predetermined condition is satisfied, makes the flag included as a flag to the match URL in the result data. However, Sinclair teaches when a flag is appended to a URL used as a basis for determining the category corresponding to the designated URL and a predetermined condition is satisfied, makes the flag included as a flag to the match URL in the result data ([0065] wherein an exact flag is included in the response if there is an exact match). 
Both Liu and Sinclair describe a database of URLs with a category. One could add the flag from Sinclair to the URL and category response in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine result response in Liu with the flag in Sinclair in order to provide a level of confidence in the category assigned to a URL where a general category may be provided to an entire parent URL. 
([0044] wherein the rating server accepts requests for ratings/categories and responds to those requests); and a second delivery server configured to deliver data to be stored in the second storage ([0046] wherein a new user is described, where the user will not have any URLs in the cache, (category cannot be determined using the cache storage) the pre-populated information can be used (second storage).

As per claim 9, note the rejection of claim 1 where Liu and McClain are combined. The combination teaches the web filtering system according to claim 1, but does not disclose a creation server configured to create the data to be stored in the first storage and the data to be stored in the second storage. However, Sinclair teaches a creation server configured to create the data to be stored in the first storage and the data to be stored in the second storage ([0046] wherein “without human intervention” categorization of pages is the creation server that creates the category data, wherein the first and second storage are the local cache and the server computer). 
Both Liu and Sinclair describe a database of URLs with a category. One could apply the creation of data from Sinclair to the data storage in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date 

As per claim 10, note the rejection of claim 2 where Liu, McClain and Sinclair are combined. The combination teaches the web filtering system according to claim 2. Sinclair further teaches a creation server configured to create the data to be stored in the first storage and the data to be stored in the second storage ([0046] wherein “without human intervention” categorization of pages is the creation server that creates the category data, wherein the first and second storage are the local cache and the server computer). 
Both Liu and Sinclair describe a database of URLs with a category. One could apply the creation of data from Sinclair to the data storage in Liu to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the data stored in Liu with creation process in Sinclair in order to populate the database without having to use a human being. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158